Exhibit 10.1

The Hanover Insurance Group, Inc.

2019-2020 Compensation of Non-Employee Directors

— For the annual service period beginning on May 14, 2019, the date of the 2019
Annual Meeting of Shareholders—

 

 

 

 

Standard Fees

  

Description

Annual Director Retainer

  

 

- Stock Component

  

- $135,000 valuation

 

  

- Granted on May 14, 2019. Issued pursuant to the Company’s 2014 Long-Term
Incentive Plan (the “2014 Plan”)

- Cash Component

  

- $95,000

 

  

- Payable on or after May 14, 2019

 

 

Committee Chairperson Annual Retainer (amount includes Committee Annual
Retainer)

  

- $21,000 for the chairperson of the Nominating and Corporate Governance
Committee, payable on or after May 14, 2019

 

  

- $25,000 for the chairperson of the Compensation Committee, payable on or after
May 14, 2019

 

  

- $36,000 for the chairperson of the Audit Committee, payable on or after May
14, 2019

 

 

Chair of the Board Retainer

  

- $125,000

- Payable on or after May 14, 2019

 

Committee Annual Retainer

  

- $10,000 for each member of the Nominating and Corporate Governance Committee
(excluding the Committee Chairperson), payable on or after May 14, 2019

 

  

- $11,000 for each member of the Compensation Committee (excluding the Committee
Chairperson), payable on or after May 14, 2019

 

  

- $15,000 for each member of the Audit Committee (excluding the Committee
Chairperson), payable on or after May 14, 2019

 

 

Deferred Compensation Plan

  

- Directors may defer receipt of their cash and stock compensation (including
any cash compensation that is converted into stock under the Conversion
Program). Deferred cash amounts are accrued in a memorandum account that is
credited with interest derived from the so-called General Agreement on Tariffs
and Trade (GATT) Rate (3.36% in 2019). All deferrals are pursuant to The Hanover
Insurance Group, Inc. Non-Employee Director Deferral Plan.

 

Conversion Program

  

- At the election of each director, cash retainers may be converted into Common
Stock of the Company with such stock issued pursuant to the 2014 Plan

--------------------------------------------------------------------------------

 

 

Reimbursable Expenses

  

- Travel and related expenses incurred in connection with service on the Board
of Directors and its Committees  

 

Matching Charitable Contributions

  

- Company will provide matching contributions to qualified charitable
organizations up to $5,000 per director per year

 

 

 

 